Plaintiff Jean Eaton lost control of her automobile and hit a guardrail after driving through oil allegedly spilled from an unidentified vehicle. It is undisputed that the two vehicles sustained no physical contact with each other. Construing the evidence in a light most favorable to plaintiffs Jean Eaton and her husband, the Reverend Mr. Clair G. Eaton, reasonable minds could only conclude that they failed to demonstrate the contact necessary for recovery under their uninsured motorist coverage. See State Auto. Mut. Ins. Co. v. Rowe (1986), 28 Ohio St.3d 143, 28 OBR 238, 502 N.E.2d 1008; Yurista v. Nationwide Mut. Ins.Co. (1985), 18 Ohio St.3d 326, 18 OBR 370, 481 N.E.2d 584;Travelers Indemn. Co. v. Reddick (1974), 37 Ohio St.2d 119, 66 O.O.2d 259, 308 N.E.2d 454. See, also, Aetna Cas.  Sur. Co. v.West (Feb. 3, 1983), Cuyahoga App. No. 44969, unreported, 1983 WL 5726; Rector v. Motorists Mut. Ins. Co. (May 13, 1988), Greene App. No. 88-CA-2, unreported, 1988 WL 47400. Thus, summary judgment was entered properly for the insurance company.
Accordingly, the plaintiffs' assignments of error are overruled and the trial court's judgment is affirmed.
Judgment affirmed.
ANN MCMANAMON, P.J., DYKE and J.F. CORRIGAN, JJ., concur.